DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 3/1/2021. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed on 3/3/2021 and 12/9/2021 are being considered.

Drawings
	The Drawings filed on 3/1/2021 are acceptable for examination.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, “the first outer surface and the second outer surface extends along and cover two exterior sides of the door” is objected to because the limitation appears to contain a typo. Does applicant intend to recite, “the first outer surface and the second outer surface extend  along and cover two exterior sides of the door”?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, “the end of the first flange portion” and “the end of the second flange portion” are indefinite because the limitations lack antecedent basis in the claims. Note that the claims do not previously recite an end of the first flange portion or an end of the second flange portion.
Claim 12, “the cavity” is indefinite because the limitation lacks antecedent basis. Note that a cavity is not previously recited in the claims.
	Claim 19, “a first skin”, “a first skin body portion”, “a first flange portion”, “a second skin”, “a second skin body portion”, “a second flange portion”, “a first male structure” of the first skin”, “a first female structure” of the first skin”, “a second male structure” of the second skin, “a second female structure” of the second skin, “a glazing unit”, “one or more panes”, “an edge”, and “an interlocking structure” is indefinite because the limitations are previously recited in claim 1 and thus it is unclear if the limitations are referring to the same elements, or different/additional elements. Does applicant intend for the elements of claim 19 to refer to the elements of claim 1?

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,968,683 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent appear to be narrower than the claims of the instant application, with minor differences in phraseology and thus the claims of the reference patent encompass the scope of the claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 3965638) in view of JP ‘328 (JP 08-177328 A) (as cited by applicant).
	Claim 1, Newman teaches a door (col. 1, lines 8-19) comprising:
a first skin 21 including a first skin body portion (first skin body portion of 21; Fig. 3) and a first flange portion 23 connected with and extending inwardly from the first skin body portion (Fig. 3);
a second skin 22 including a second skin body portion (second skin body portion of 22; Fig. 3) and a second flange portion (also labeled 23; Fig. 3) connected with and extending inwardly from the second skin body portion (Fig. 3); and
a glazing unit (12, 13) including one or more panes (12 and 13 are panes; Fig. 3), the glazing unit having an edge (edge of 12, 13; Fig. 3) disposed between the first skin and the second skin (Fig. 3),
wherein the first skin includes a first male structure 36, and the second skin includes a second female structure 37, and
wherein the first male structure engages the second female structure (Fig. 3), to form an interlocking structure (Fig. 3).
	Newman does not teach the first skin including a first female structure and the second skin including a second male structure, such that the second male structure engages the first female structure.
	However, JP ‘328 teaches a first male structure (12; Fig. 1) and a first female structure (13; Fig. 1), and a second male structure (16; Fig. 1) and a second female structure (17; Fig. 1), and wherein the first male structure engages the second female 
	Claim 2, Newman further teaches wherein the first skin, including the first skin body portion and the first flange portion, is a unitary structure (Fig. 3), and the second skin, including the second skin body portion and the second flange portion, is a unitary structure (Fig. 3), the first skin body portion being separate from the second skin body portion (the first skin body portion of 21 is separated from the second skin body portion of 22 by at least 44; Fig. 3). In the event that applicant disagrees that the first skin body portion of 21 is separated from the second skin body portion of 22 by at least 44, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the first skin body portion being separate from the second skin body portion, with the reasonable expectation of making it easier to mount the panes between the first and second skins, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 3, Newman further teaches wherein the edge of the glazing unit is disposed inside a void defined by a first tip of the first skin, a second tip of the second skin, the first flange portion, and the second flange portion, without a frame member for 
Claim 5, Newman further teaches wherein the first skin provides a first outer surface of the door (Fig. 3), the second skin provides a second outer surface of the door (Fig. 3), the first outer surface and the second outer surface extend along and cover two exterior sides of the door beyond the glazing unit (Fig. 3).  
Claim 6, as modified above, the combination of Newman and JP ‘328 teaches all the limitations of claim 1, and further teaches an adhesive disposed between the end of the first flange portion and the end of the second flange portion in the interlocking structure (JP ‘328 [0025]).  
Claim 7, Newman further teaches wherein the first flange portion and the second flange portion comprise a material selected from the group consisting of a fiber glass polymer composite, a polymer, a metal, wood, and any combination thereof (col. 4, lines 10-12).
Claim 8, Newman further teaches wherein the first flange portion is substantially normal to a planar surface of the first skin body portion (Fig. 3), and the second flange portion is substantially normal to a planar surface of the second skin body portion (Fig. 3).
Claim 12, Newman further teaches a foamed material 44 disposed inside the cavity 40 between the first skin and the second skin (Fig. 3), wherein the foamed material and the edge of the glazing unit are separated by the interlocking structure (Fig. 3), and each of the first skin and the second skin includes at least one interior stud (43; note that under the broadest reasonable interpretation, element 43 extends upright 
	Claim 13, Newman teaches a kit for making a door (col. 1, lines 8-19), comprising:
a first skin 21 including a first skin body portion (first skin body portion of 21; Fig. 3), and a first flange portion 23 connected with, and extending inwardly from, the first skin body portion (Fig. 3);
a second skin 22 including a second skin body portion (second skin body portion of 22; Fig. 3), and a second flange portion (also 23) connected with, and extending inwardly from, the second skin body portion (Fig. 3); and
a glazing unit (12, 13) including one or more panes (12 and 13 are panes), the glazing unit having an edge shaped and sized to be disposed between the first skin and the second skin (Fig. 3),
wherein the first skin includes a first male structure 36, and the second skin includes a second female structure 37, and
wherein the first male structure is configured to engage the second female structure (Fig. 3), to form an interlocking structure (Fig. 3).
	Newman does not teach the first skin including a first female structure and the second skin including a second male structure, such that the second male structure is configured to engage the first female structure.
	However, JP ‘328 teaches a first male structure (12; Fig. 1) and a first female structure (13; Fig. 1), and a second male structure (16; Fig. 1) and a second female structure (17; Fig. 1), and wherein the first male structure is configured to engage the 
	In the event that applicant disagrees that Newman teaches a kit, the examiner takes the position that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have modified the elements as claimed to form of a kit, using known methods with no change in their respective functions. Such a modification would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Claim 14, Newman further teaches wherein the first skin, including the first skin body portion and the first flange portion, is a unitary structure (Fig. 3), and the second skin, including the second skin body portion and the second flange portion, is a unitary structure (Fig. 3), the first skin body portion being separate from the second skin body portion (the first skin body portion of 21 is separated from the second skin body portion of 22 by at least 44; Fig. 3). In the event that applicant disagrees that the first skin body portion of 21 is separated from the second skin body portion of 22 by at least 44, the examiner takes the position that it would have been obvious to one of ordinary skill in Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 15, Newman further teaches wherein the first skin is configured to provide a first outer surface of the door (Fig. 3), the second skin is configured to provide a second outer surface of the door (Fig. 3), the first outer surface and the second outer surface extend along and cover two exterior sides of the door beyond the glazing unit (Fig. 3).  
	Claim 17, Newman teaches a skin structure for a door (col. 1, lines 8-19) comprising:
a first skin 21 including a first skin body portion (first skin body portion of 21; Fig. 3) and a first flange portion 23 connected with and extending inwardly from the first skin body portion (Fig. 3);
wherein the first skin includes a first male structure 36;
30DM2\13797395 1ATTORNEY DOCKET NO.: Y2097-00086wherein the first skin is configured to engage a second skin including a second male structure and a second female structure (note that the second skin including  a second male structure and a second female structure is not positively recited and thus not required, but that Newman further teaches a second skin comprising a second female structure 37; Fig. 3), and
wherein the first male structure is configured to engage the second female structure (37; Fig. 3), and the second male structure is configured to engage the first 
	Newman does not teach a first female structure, and the second male structure is configured to engage the first female structure to form an interlocking structure.
However, JP ‘328 teaches a first male structure (12; Fig. 1) and a first female structure (13; Fig. 1), and a second male structure (16; Fig. 1) and a second female structure (17; Fig. 1), and wherein the first male structure is configured to engage the second female structure (Fig. 1), and the second male structure is configured to engage the first female structure to form an interlocking structure (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the male and female structure by forming on the first skin a first female structure, and on the second skin a second male structure, such that the second male structure is configured to engage the first female structure, with the reasonable expectation of further strengthening the interlocking structure using known techniques with no respective change in function.
Claim 18, Newman further teaches wherein the first skin, including the first skin body portion and the first flange portion, is a unitary structure (Fig. 3), and the second skin, including the second skin body portion and the second flange portion, is a unitary structure (Fig. 3), the first skin body portion being separate from the second skin body portion (the first skin body portion of 21 is separated from the second skin body portion of 22 by at least 44; Fig. 3). In the event that applicant disagrees that the first skin body portion of 21 is separated from the second skin body portion of 22 by at least 44, the examiner takes the position that it would have been obvious to one of ordinary skill in Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 19, Newman teaches a method for making the door of claim 1, comprising:
providing a first skin 21 including:
a first skin body portion (first skin body portion of 21), and
a first flange portion 23 connected with and extending inward from the first skin body portion (Fig. 3);
providing a second skin 22 including:
a second skin body portion (second skin body portion of 22), and
a second flange portion (also 23) connected with and extending inward from the second skin body portion (Fig. 3),
wherein the first skin includes a first male structure 36, and the second skin includes a second female structure 37;
31DM2\13797395 1ATTORNEY DOCKET NO.: Y2097-00086installing a glazing unit (12, 13), the glazing unit including one or more panes (12 and 13 are panes; Fig. 3), and having an edge disposed between the first skin and the second skin (Fig. 3); and
connecting the first skin and the second skin (Fig. 3), wherein the first male structure engages the second female structure (Fig. 3), to form an interlocking structure (Fig. 3).
Newman does not teach the first skin including a first female structure and the 
	However, JP ‘328 teaches a first male structure (12; Fig. 1) and a first female structure (13; Fig. 1), and a second male structure (16; Fig. 1) and a second female structure (17; Fig. 1), and wherein the first male structure engages the second female structure (Fig. 1), and the second male structure engages the first female structure to form an interlocking structure (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the male and female structure by forming on the first skin a first female structure, and on the second skin a second male structure, such that the second male structure engages the first female structure, with the reasonable expectation of further strengthening the interlocking structure using known techniques with no respective change in function.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 3965638) in view of JP ‘328 (JP 08-177328 A) (as cited by applicant) as above and further in view of Horsfall et al. (US 20050028465) (‘Horsfall’).
Claim 4, Newman and JP ‘328 teaches all the limitations of claim 1 as above. Newman does not teach a film or a tape disposed between the glazing unit and one of the first tip of the first skin body portion and the second tip of the second skin body portion. However, Horsfall teaches a door, comprising a film or a tape (Horsfall 59A; [0045]) disposed between a glazing unit 40 and one of a first tip of a first skin body portion and a second tip of a second skin body portion (Horsfall Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a film or a tape disposed between the glazing unit and one of the first tip 
Claim 16, Newman and JP ‘328 teaches all the limitations of claim 13 as above. Newman does not teach a film or a tape shaped and sized to be disposed between the glazing unit and one of the first tip of the first skin body portion and the second tip of the second skin body portion. However, Horsfall teaches a door, comprising a film or a tape (Horsfall 59A; [0045]) shaped and sized to be disposed between a glazing unit 40 and one of a first tip of a first skin body portion and a second tip of a second skin body portion (Horsfall Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a film or a tape shaped and sized to be disposed between the glazing unit and one of the first tip of the first skin body portion and the second tip of the second skin body portion, with the reasonable expectation of further securing the glazing unit in position relative to the first and second tips using known, readily available materials.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 3965638) in view of JP ‘328 (JP 08-177328 A) (as cited by applicant) as above and further in view of Thorn (US 4850168).
Claim 9, Newman and JP ‘328 teaches all the limitations of claim 1 as above. Newman does not teach wherein each of the first skin and the second skin has an inner surface defining a groove for accepting an adhesive or sealant. However, Thorn teaches a door, wherein each of a first skin and a second skin has an inner surface (Thorn inner surface of 16 and 16’; Fig. 2) defining a groove for accepting an adhesive .
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 3965638) in view of JP ‘328 (JP 08-177328 A) (as cited by applicant) as above and further in view of Garrett et al. (US 20100281805) (‘Garrett’).
Claim 10, Newman and JP ‘328 teach all the limitations of claim 1 as above. Newman is silent as to each of the first skin and the second skin comprising a glass fiber filled polymer composite. However, Garrett teaches a door, wherein each of the first skin and the second skin comprises a glass fiber filled polymer composite (Garrett [0007]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming each of the first skin and the second skin comprising a glass fiber filled polymer composite, with the reasonable expectation of utilizing readily available, known materials to form the first skin and the second skin, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the 
Claim 11, Newman and JP ‘328 teach all the limitations of claim 1 as above. Newman is silent as to two stiles and two rails, the two stiles are aligned vertically along two vertical edges of the door, and the two rails are aligned horizontally along two horizontal edges of the door. However, Thorn teaches a door comprising two stiles (Thorn vertical elements in Fig. 1) and two rails (Thorn horizontal elements in Fig. 1), the two stiles are aligned vertically along two vertical edges of the door (Thorn Fig. 1), and the two rails are aligned horizontally along two horizontal edges of the door (Thorn Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the door comprising two stiles and two rails, the two stiles are aligned vertically along two vertical edges of the door, and the two rails are aligned horizontally along two horizontal edges of the door, with the reasonable expectation of forming the door in a known manner using known techniques and materials with no respective change in function.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 3965638) in view of JP ‘328 (JP 08-177328 A) (as cited by applicant) as above and further in view of Albertelli (US 7543416).
Claim 20, Newman and JP ‘328 teach all the limitations of claim 19 as above. Newman is silent as to molding a molded prototype. However, Albertelli teaches a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635